Mathews, J.
delivered the opinion of the court. This is an action brought by the plaintiff to recover certain fees as sheriff, and jailor, of the parish of St. John Baptist, for sequestering and keeping certain negroes, as stated in his petition and accounts.
The evidence shows that said negroes were held by him for several months under sequestration, but does not show that he fed them during that time, or was at any expense in their keeping. Should we admit that notwithstanding this deficiency in proof, the appellant is still entitled to his fees as sheriff and detainer of said slaves, it does not appear that the defendant did in any manner cause the sequestration and detention.
It is therefore ordered, adjudged and de*259creed, that the judgment of the district court be affirmed with costs.
East'n District.
May, 1823.
Seghers for the plaintiff, Smith for the defendant.